 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ASHLEIGH SMITH,                                     No. 2:18-cv-2877 AC P
12                        Petitioner,
13            v.                                          ORDER
14    J. ESPINOZA, WARDEN,
15                        Respondents.
16

17           Petitioner, a state prisoner proceeding pro se, filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254 on October 29, 2018. ECF No. 1. On November 11, 2018,

19   petitioner paid the filing fee.

20   I.      SCREENING REQUIREMENT

21           The court is required to screen all actions brought by prisoners who seek any form of

22   relief, including habeas relief, from a governmental entity or officer or employee of a

23   governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a habeas petition or portion

24   thereof if the prisoner raises claims that are legally “frivolous or malicious” or fail to state a basis

25   on which habeas relief may be granted. 28 U.S.C. § 1915A(b)(1),(2). This means the court must

26   dismiss a habeas petition “[i]f it plainly appears from the petition and any attached exhibits that

27   the petitioner is not entitled to relief[.]” Rule 4 Governing Section 2254 Cases.

28   ////
                                                         1
 1           Rule 11 of the Rules Governing Section 2254 Cases provides that “[t]he Federal Rules of
 2   Civil Procedure, to the extent that they are not inconsistent with any statutory provisions or these
 3   rules, may be applied to a proceeding under these rules.” Drawing on the Federal Rules of Civil
 4   Procedure, when considering whether a petition presents a claim upon which habeas relief can be
 5   granted, the court must accept the allegations of the petition as true, Erickson v. Pardus, 551 U.S.
 6   89, 93-94 (2007), and construe the petition in the light most favorable to the petitioner, see
 7   Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated on other grounds by Harlow v.
 8   Fitzgerald, 457 U.S. 800 (1982). Pro se pleadings are held to a less stringent standard than those
 9   drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520 (1972), but “[i]t is well-settled that
10   ‘[c]onclusory allegations which are not supported by a statement of specific facts do not warrant
11   habeas relief.’” Jones v. Gomez, 66 F.3d 199, 204 (9th Cir. 1995) (quoting James v. Borg, 24
12   F.3d 20, 26 (9th Cir. 1994)). See also Corjasso v. Ayers, 278 F.3d 874, 878 (9th Cir. 2002) (“Pro
13   se habeas petitioners may not be held to the same technical standards as litigants represented by
14   counsel.”); Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (“[T]he petitioner is not entitled
15   to the benefit of every conceivable doubt; the court is obligated to draw only reasonable factual
16   inferences in the petitioner's favor.”).
17   II.     PETITIONER’S CLAIMS
18           In the petition, petitioner states that on May 9, 2016, she was convicted of second-degree
19   murder in violation of California Penal Code § 187(a) and of assault of a child under eight years
20   old with great bodily injury causing death, in violation of California Penal Code § 273ab. See
21   ECF No. 1 at 1. Petitioner makes two claims in the instant petition: (1) that Section 273ab is
22   “unconstitutional on Count 2 resulting in a 25 to Life Sentence [sic] (“Claim One”),” and (2) that
23   there was insufficient evidence to convict her of a violation of Section 273ab because the statute
24   requires the use of force (“Claim Two”). See id. at 5-7.
25   III.    DISCUSSION
26           Rule 2(c) of the Rules Governing § 2254 Cases requires every habeas petition to (1)
27   specify all the grounds for relief available to the petitioner; (2) state the facts supporting each
28   ground, and (3) state the relief requested. Although, as stated above, pro se petitions receive less
                                                         2
 1   scrutiny for precision than those drafted by lawyers, a petitioner must give fair notice of his
 2   claims by stating the factual and legal elements of each claim in a short, plain, and succinct
 3   manner. See Mayle v. Felix, 545 U.S. 644, 648 (2005) (“In ordinary civil proceedings . . . Rule
 4   8 of the Federal Rules of Civil Procedure requires only 'a short and plain statement . . . . Rule
 5   2(c) of the Rules Governing Habeas Corpus Cases requires a more detailed statement.”)
 6   Allegations in a petition that are vague, conclusory, or palpably incredible, and that are
 7   unsupported by a statement of specific facts, are insufficient to warrant relief and are subject to
 8   summary dismissal. See, e.g., Jones v. Gomez, 66 F.3d 199, 204-205 (9th Cir.1995); James v.
 9   Borg, 24 F.3d 20, 26 (9th Cir.1994).
10           The claims as currently asserted are unclear with respect to which of petitioner’s
11   constitutional rights she believes have been violated. The claims also appear to overlap. In
12   Claim One, petitioner initially appears to contest the length of her 25-years-to-life sentence, yet
13   the subsequent facts petitioner uses to support the claim lend themselves to support of an
14   insufficiency of the evidence argument. See ECF No. 1 at 5 (arguing Section 273ab requires
15   showing of use of force or infliction of injury). Claim Two, on the other hand, makes a bare
16   bones insufficiency of the evidence argument. See id. at 7 (arguing insufficient evidence to
17   support Section 273ab conviction because court documents establish neither force nor injury were
18   inflicted by petitioner).
19           Given these facts, the instant petition is not compliant with Rule 2(c) and other related
20   habeas rules and law. Therefore, petitioner will be given an opportunity to amend the petition.
21           The court will provide petitioner with another petition form. The amended petition must
22   be filed on that form. It shall be entitled “First Amended Petition,” and it must bear the case
23   number assigned to this action. The amended petition must also clearly state all claims and
24   prayers for relief.
25           Accordingly, IT IS HEREBY ORDERED that:
26           1. The instant petition is DISMISSED with leave to amend;
27           2. Within thirty days of the date of this order, petitioner shall file an amended petition;
28   ////
                                                        3
 1          3. Failure to file an amended petition will result in a recommendation that this action be
 2   dismissed, and
 3          4. The Clerk of Court is directed to send petitioner this court’s petition for writ of habeas
 4   corpus 28 U.S.C. § 2254 form.
 5   DATED: December 14, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
